DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/28/2020, 10/30/2020, 11/23/2020, 3/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2, 9, and 11 are objected to because of the following informalities: Claim 2 recites in part “and the insulating member fills a gap between: the projection portion and the inner wall surface; and the first cover member”.  Claims 9 and 11 use a semicolon in a similar manner.  Claims 2, 9, and 11 use of a colon in claim 2 and semicolons in claims 2, 9, and 11 appear to be typographical errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Da Costa Bras Lima et al., (US 2018/0090826), hereinafter Lima, in view of Schilthuizen (US 2017/0172476), and Alphonse (US 2019/0183430), hereinafter Alphonse.

Regarding claim 1 Lima discloses a wireless communication device (Fig. 1, at 10) comprising: a case (Fig. 1, at 12) and including a first opening (Fig. 8, at the space separating 170 and 12W) at a front surface and a second opening (Fig. 8, at the space separating 172R and 12W) at a back surface, respectively; a first cover member (Fig. 8, at 170) that blocks at least a portion of the first opening (Fig. 8, at the space separating 170 – 170 blocks a portion of the first opening); a second cover member (Fig. 8, at 12R) that blocks at least a portion of the second opening Fig. 8, at the space separating 12R – 12R blocks a portion of the second opening); a display (Fig. 8, at 172); a substrate (Fig. 8, at 174) housed by the case; an antenna circuit (Fig. 5, at 40; paragraph 0057) installed on the substrate; and a communication circuit (Fig. 2, at 90; paragraph 0057) installed on the substrate and electrically connected to the antenna circuit, wherein the case includes a metal material (paragraph 0006 “a housing with metal portions”); and the first cover member includes a light-transmitting material that allows light from the display to pass through (paragraph 0055 “a transparent portion that passes the light emitted by display module”).
Lima does not disclose wherein the case has a substantially cylindrical shape. 
Schilthuizen discloses wherein the case has a substantially cylindrical shape (paragraph 0085 “a spherically shaped or cylindrical shaped cover or housing“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Lima in accordance with the teaching of 
Lima does not explicitly disclose an insulating member that fills a gap between the first cover member and the case.
Alphonse discloses an insulating member (Fig. 12, at 1210; paragraph 0143) that fills a gap between the first cover member and the case (Fig. 12, at 1201 and 1208; paragraph 0143).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Lima in accordance with the teaching of Alphonse regarding the use of insulators with housings and cover members in order to protect the componentry of the wearable device (Alphonse, paragraph 0143).





    PNG
    media_image1.png
    833
    1200
    media_image1.png
    Greyscale


Regarding claim 2 Lima further discloses the wireless communication device according to claim 1, wherein the case includes a projection portion (Fig. 8, at 12W) projecting to an inner side of the first opening and the second opening and provided on an inner wall surface connecting to the first opening and the second opening (Fig. 8, at 12W).
Lima does not explicitly disclose the insulating member fills a gap between: the projection portion and the inner wall surface; and the first cover member.
Alphonse discloses an insulating member (Fig. 12, at 1210; paragraph 0143) fills a gap between: the projection portion and the inner wall surface; and the first cover member (Fig. 12, at 1201 and 1208; paragraph 0143).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Lima in accordance with the teaching of 

Regarding claim 3 Lima further discloses the wireless communication device according to claim 1, wherein the second cover member does not include any metal material in at least one region of the second cover member (paragraph 0024 “rear housing wall 12R may be formed from dielectric”); and a first orthographic projection (e.g., Fig. 8, at 180) of the at least one region of the second cover member projected on a plane substantially parallel with the substrate contains a second orthographic projection (e.g., Fig. 8, at 180 – there are two projections) of an installed region of the antenna circuit projected on the plane identical (paragraphs 0061-0063).

Regarding claim 4 Lima further discloses a sensor device (Fig. 2, at 32) comprising: the wireless communication device according to claim 1; and a sensor (Fig. 8, at 186; paragraph 0032) that measures a physical quantity (paragraph 0032) and generates sensor data (paragraph 0032), wherein the communication circuit transmits the sensor data via the antenna circuit (Fig. 2, at 32; paragraph 0077). 

Regarding claim 8 Lima discloses a wireless communication device (Fig. 1, at 10) comprising: a case (Fig. 1, at 12) including a first opening (Fig. 8, at the space separating 170 and 12W) at a front surface and a second opening  (Fig. 8, at the space separating 172R and 12W) at a back surface, respectively; a first cover member (Fig. 8, at 170) that blocks at least a portion of the first opening; a support member (Fig. 8, at 12W) that supports the first cover member; a second cover member (Fig. 8, at 12R) that blocks at least a portion of the second opening; a display (Fig. 8, at 172); a substrate (Fig. 8, at 174) housed by the case; and an antenna circuit (Fig. 5, at 40; paragraph 0057) installed on the substrate; a communication circuit (Fig. 2, at 90; paragraph 0057) installed on the substrate and 
Lima does not disclose wherein the case has a substantially cylindrical shape. 
Schilthuizen discloses wherein the case has a substantially cylindrical shape (paragraph 0085 “a spherically shaped or cylindrical shaped cover or housing“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Lima in accordance with the teaching of Schilthuizen regarding cylindrical shaped cases in order to improve the coupling of light emitted from the light emitting surface into the user, and improve the capture of light traveling out of the user and into the light receiving surface (Schilthuizen, paragraph 0085).
Lima does not explicitly disclose an insulating member that fills a gap between the first cover member and the support member.
Alphonse discloses an insulating member (Fig. 12, at 1210; paragraph 0143) that fills a gap between the first cover member and the support member (Fig. 12, at 1201 and 1208; paragraph 0143).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Lima in accordance with the teaching of Alphonse regarding the use of insulators with cover members in order to protect the componentry of the wearable device (Alphonse, paragraph 0143).

Regarding claim 10 Lima discloses a wireless communication device (Fig. 1, at 10) comprising: a case (Fig. 1, at 12) including a first opening (Fig. 8, at the space separating 170 and 12W) at a front surface and a second opening  (Fig. 8, at the space separating 172R and 12W) at a back surface, 
Lima does not disclose wherein the case has a substantially cylindrical shape. 
Schilthuizen discloses wherein the case has a substantially cylindrical shape (paragraph 0085 “a spherically shaped or cylindrical shaped cover or housing“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Lima in accordance with the teaching of Schilthuizen regarding cylindrical shaped cases in order to improve the coupling of light emitted from the light emitting surface into the user, and improve the capture of light traveling out of the user and into the light receiving surface (Schilthuizen, paragraph 0085).
Lima does not explicitly disclose an insulating member that fills a gap between the support member and the case.
Alphonse discloses an insulating member (Fig. 12, at 1210; paragraph 0143) that fills a gap between the support member and the case (Fig. 12, at 1201 and 1208; paragraph 0143 – the Alphonse insulating member can be used to fill in the recited structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Lima in accordance with the teaching of 

Regarding claim 11 Lima further discloses the wireless communication device according to claim 10, wherein the case includes a projection portion (Fig. 8, at 12W has a projection portion) projecting to an inner side of the first opening and the second opening and provided on an inner wall surface connecting to the first opening and the second opening; the support member is supported by the projection portion (Fig. 8, at 12W the support potion is supported by the projection portion).
Lima does not explicitly disclose the insulating member fills a gap between: the projection portion and the inner wall surface; and the support member.
Alphonse discloses an insulating member (Fig. 12, at 1210; paragraph 0143) fills a gap between: the projection portion and the inner wall surface; and the support member (Fig. 12, at 1201 and 1208; paragraph 0143  – the Alphonse insulating member can be used to fill in the recited structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Lima in accordance with the teaching of Alphonse regarding the use of insulators in order to protect the componentry of the wearable device (Alphonse, paragraph 0143).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lima in view of Schilthuizen and Alphonse as applied to claim 1 above, and further in view of Mirov (US 10,485,478), hereinafter Mirov.

see paragraph 0032; see also paragraph 0077).
Lima as modified does not explicitly disclose wherein the display displays the sensor data.
Mirov discloses wherein the display displays the sensor data (Fig. 3, at 392).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Lima as modified in accordance with the teaching of Mirov regarding sensors used with electronic devices to display information in order to enable continuous sensing detection and/or measurement of the one or more physiological properties (Mirov, column 1, lines 15-18).

                    
    PNG
    media_image2.png
    784
    768
    media_image2.png
    Greyscale


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lima in view of Schilthuizen and Alphonse as applied to claim 1 above, and further in view of Mirov and Bushnell et al., (US 2017/0086743), hereinafter Bushnell.

Regarding claim 6 Lima as modified does not disclose the sensor device according to claim 5, wherein the sensor includes a blood pressure monitor.
Bushnell discloses wherein the sensor includes a blood pressure monitor (paragraph 0012 “blood pressure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Lima as modified in accordance with the teaching of Bushnell regarding sensors used with electronic devices in order to determine health information of the user for the user (Bushnell, Abstract and paragraph 0054).

Regarding claim 7 Lima as modified further discloses a wearable device comprising: the sensor device according to claim 6; and a belt (Fig. 1, at 16) member connected to the case.

Allowable Subject Matter

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 9, patentability exists, at least in part, with the claimed features of wherein the support member has a substantially cylindrical shape that includes a third opening at a 
 	Lima, Schilthuizen, and Alphonse are all cited as teaching some elements of the claimed invention including case including a first opening at a front surface and a second opening, a first cover member, a support member, a second cover member, a display, a substrate, an antenna circuit, and a communication circuit.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mirov (US 10,485,478) at Fig. 3 shows an electronic wristwatch that displays health information to the user.  Pandya (US 2019/0072912) discloses using electrodes with wearable devices for sensing biological parameters.  Yuen (US 2014/0206954) discloses a portable monitoring device that monitors physiological conditions of a user.  The ISR submitted by Applicant also contains additional references of record considered highly relevant the current Application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E LOTTER/Examiner, Art Unit 2845